DETAILED ACTION
Status of Claims
This Office action is in response to the amendment filed on 05/26/2022. Claims 1-20 are presently pending and are presented for examination.
Response to Amendment/Arguments
The amendment filed 05/26/2022 has been entered.
Applicant’s arguments filed 05/26/2022 have been fully considered.
Regarding claim rejections under 35 U.S.C. § 101:
On pages 7-14 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 101. Specifically, on pages 9-10, applicant has argued that the claims are not directed to an abstract idea because “The claims are analogous to the claims presented in Example 4 of the Examples 1-36” rather than being analogous to Examples 5-6, since they “improve the existing technology of aircraft safety by verifying that received ADS-B data indicating position of another aircraft corresponds to flight plan data included in a tamper-resistant distributed public ledger of authenticated flight plan data so that presented representations of aircraft from ADS-B data indicate whether a position of an aircraft representation is a confirmed position or is not confirmed position… and since each independent claim includes a feature of display on a display device of information determined by other features of the independent claim.” The examiner respectfully disagrees, because unlike the claims of Example 4, the instant claims recite generic components such as a generic processor for implementing the abstract idea. Although the claims further recite a display device and claim 14 recites an interface and a receiver, these are also generic computer components recited at a high level of generality. The combination of elements does not impose meaningful limits on the application of the claimed mental process.
On page 11, applicant has further argued that using the analysis applied to Example 39 of the USPTO Subject Matter Eligibility Examples, the instant claims could not be practically performed in the human mind since “a human mind is not practically equipped to, within a time frame of usefulness of a received ADS-B message, to verify that an entry in a tamper-resistant distributed public ledger is authentic using a hash value from the entry.” The examiner respectfully disagrees, because a human being could perform the claimed mental process, as the claims do not specify any time limit on the operations.
On pages 11-14, applicant has further argued that “receiving a tamper-resistant distributed public ledger of authenticated flight plan data, wherein an entry for a flight of an aircraft in the tamper-resistant distributed public ledger includes an aircraft identifier of the aircraft, a flight path for the flight, and a hash value to enable validation of the entry, is not well-known, routine, or conventional.” The examiner respectfully disagrees, because Subramanian ¶¶ 9 and 46 disclose that each aircraft in a communication network can “receive or transmit whole or part of a distributed ledger containing ADS-B transactions and performing validation and authentication of ADS-B transactions by executing a consensus algorithm along with one or more other nodes,” where each ADS-B transaction contains “the aircraft address or ID,” a “previous hash code,” and “aircraft position and flight identification.” Therefore, the additional step of receiving a tamper-resistant distributed public ledger of authenticated flight plan data, wherein an entry for a flight of an aircraft in the tamper-resistant distributed public ledger includes an aircraft identifier of the aircraft, a flight path for the flight, and a hash value to enable validation of the entry is insignificant extra-solution activity rather than an inventive concept that would amount to significantly more than the abstract idea.
Regarding claim rejections under 35 U.S.C. § 103:
On pages 14-20 of the remarks, applicant has argued that the claims should not be rejected under 35 U.S.C. 103. Specifically, applicant has argued that the cited prior art does not teach “receiving, by a processor from a system, a tamper-resistant distributed public ledger of authenticated flight plan data, wherein an entry for a flight of an aircraft in the tamper-resistant distributed public ledger includes an aircraft identifier of the aircraft, [and a flight path for the flight,… [and] accessing, by the processor, the tamper-resistant distributed public ledger to determine whether the identifier of the first aircraft [indicated in a receiver ADS-B message] corresponds to the aircraft identifier of a particular entry in the tamper-resistant distributed public ledger,” because “Subramanian describes a ledger of ADS-B messages, not a ledger of authenticated flight plan data.”
The examiner respectfully disagrees, because Subramanian does disclose “receiving, by a processor from a system, a tamper-resistant distributed public ledger of authenticated flight plan data, wherein an entry for a flight of an aircraft in the tamper-resistant distributed public ledger includes an aircraft identifier of the aircraft, a flight path for the flight, and a hash value to enable validation of the entry.” See at least Subramanian ¶¶ 9 and 46 disclose that each aircraft in a communication network can “receive or transmit whole or part of a distributed ledger containing ADS-B transactions and performing validation and authentication of ADS-B transactions by executing a consensus algorithm along with one or more other nodes,” where each ADS-B transaction contains “the aircraft address or ID,” a “previous hash code,” and “aircraft position and flight identification.” Even though the ledger of Subramanian comprises ADS-B transactions, the ADS-B transactions still contain flight data and still have to be authenticated before they are added to the ledger, and so Subramanian teaches this limitation of the independent claims.
The remaining arguments regarding the claim rejections under 35 U.S.C. 103 are moot in view of the new grounds of rejection under the combination of Subramanian, Carraway, Shabtai, and Wolford, which are necessitated by applicant’s amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is the following in claim 14:
“an interface configured to receive a tamper-resistant distributed public ledger of authenticated flight plan data from a system”
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (see instant specification ¶ 39) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 14, and 19:
Step 1: Claim 1 is directed towards a method for verifying aircraft position information based on ADS-B messages. Claim 14 is directed to the corresponding apparatus, and claim 19 is directed to the corresponding computer-readable storage device.
Step 2A, prong 1: Claims 1, 14, and 19 recite the abstract concept of verifying aircraft position information based on ADS-B messages. This abstract idea is described at least in claims 1, 14, and 19 by the mental process steps of accessing a tamper-resistant distributed public ledger to determine whether an identifier of a first aircraft corresponds to the aircraft identifier of a particular entry in the ledger, comparing the position of the aircraft to the flight path indicated by the particular entry, and selecting a characteristic of an icon corresponding to the first aircraft. These steps fall into the mental processes grouping of abstract ideas as they include a human accessing the ledger, mentally determining whether the identifier of the aircraft corresponds to the aircraft identifier of the particular entry in the ledger, comparing the position of the aircraft to the flight path indicated by the particular entry, and selecting a characteristic of an icon corresponding to the aircraft. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 14, and 19, other than reciting “a processor,” nothing in the steps of accessing the ledger to determine whether the identifier of the aircraft corresponds to the aircraft identifier of the particular entry in the ledger, comparing the position of the aircraft to the flight path indicated by the particular entry, and selecting a characteristic of an icon corresponding to the aircraft precludes the idea from practically being performed in the human mind. For example, if not for the “processor” language, the claim encompasses a human operator accessing the ledger, mentally determining whether the identifier of the aircraft corresponds to the aircraft identifier of the particular entry in the ledger, comparing the position of the aircraft to the flight path indicated by the particular entry, and selecting a characteristic of an icon corresponding to the aircraft.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites a processor which is a generic computer component (see instant specification ¶ 38 and FIG. 2) that is simply employed as a tool to perform the abstract idea (see MPEP 2106.05(f)). Claim 1 also recites steps of receiving a tamper-resistant distributed public ledger of authenticated flight plan data and receiving an ADS-B message indicating an identifier and a position of an aircraft. These steps are considered insignificant extra-solution activity, as they simply gather data necessary for performing the abstract idea. Similarly, the recited step of displaying an icon at a location corresponding to the aircraft’s position is considered insignificant extra-solution activity, as it simply outputs data necessary for performing the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Claim 14 recites a processor which is a generic computer component (see instant specification ¶ 38 and FIG. 2) that is simply employed as a tool to perform the abstract idea (see MPEP 2106.05(f)). Claim 14 also recites that an interface is configured to receive a tamper-resistant distributed public ledger of authenticated flight plan data and that a receiver is configured to receive an ADS-B message indicating an identifier and a position of an aircraft. These steps are considered insignificant extra-solution activity, as they simply gather data necessary for performing the abstract idea. Similarly, the recited step of a display device displaying the icon is considered insignificant extra-solution activity, as it simply outputs data necessary for performing the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering and data output. See MPEP 2106.05(g).
Claim 19 recites a computer-readable storage device storing instructions and a processor which are generic computer components (see instant specification ¶ 38 and FIG. 2) that are employed as tools to perform the abstract idea (see MPEP 2106.05(f)). Claim 19 also recites steps of receiving a tamper-resistant distributed public ledger of authenticated flight plan data and receiving an ADS-B message indicating an identifier and a position of an aircraft. These steps are considered insignificant extra-solution activity, as they simply gather data necessary for performing the abstract idea. Similarly, the recited step of initiating display of the icon is considered insignificant extra-solution activity, as it simply outputs data necessary for performing the abstract idea. Further, the recited storage in claim 19 is insignificant extra solution activity as it is simply a data storage containing data necessary to perform the abstract idea. These additional steps amount to necessary data gathering, data output, and generic computing components wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 14, and 19 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.
The claims do not recite more than what is well-known, routine, and conventional in the art, as demonstrated by Subramanian; see at least Subramanian ¶¶ 9 and 46, which disclose that each aircraft in a communication network can “receive or transmit whole or part of a distributed ledger containing ADS-B transactions and performing validation and authentication of ADS-B transactions by executing a consensus algorithm along with one or more other nodes,” where each ADS-B transaction contains “the aircraft address or ID,” a “previous hash code,” and “aircraft position and flight identification.” Therefore, the additional step of receiving a tamper-resistant distributed public ledger of authenticated flight plan data, wherein an entry for a flight of an aircraft in the tamper-resistant distributed public ledger includes an aircraft identifier of the aircraft, a flight path for the flight, and a hash value to enable validation of the entry is insignificant extra-solution activity rather than an inventive concept that would amount to significantly more than the abstract idea.
Therefore, when considering the combination of elements and the claimed invention as a whole, claims 1, 14, and 19 are not patent-eligible.
Regarding claims 2-5, 7-13, 15-18, and 20:
Dependent claims 2-5, 7-13, 15-18, and 20 only recite limitations further defining the mental process and recite further data output (i.e. transmitting a message to a flight management system to confirm the position of the aircraft). These limitations are considered mental process steps and additional steps that amount to necessary data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-5, 7-13, 15-18, and 20 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian (US 2019/0280871 A1) in view of Carraway et al. (US 2020/0372808 A1), hereinafter Carraway, in view of Shabtai et al. (US 2019/0042748 A1), hereinafter Shabtai, and further in view of Wolford et al. (US 9,613,536 B1), hereinafter Wolford.
	Regarding claim 1:
		Subramanian discloses the following limitations:
“A method of verifying aircraft position information based on automatic dependent surveillance broadcast (ADS-B) messages.” (See at least Subramanian ¶¶ 9-18 and FIG. 2, which disclose that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.” These sections then disclose a system that implements a process of “receiving a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions” and validating and authenticating the information on the ledger.)
“the method comprising: receiving, by a processor from a system, a tamper-resistant distributed public ledger of authenticated flight plan data.” (See at least Subramanian ¶¶ 9, 37, and 45, which disclose that each aircraft in a communication network can “receive or transmit whole or part of a distributed ledger containing ADS-B transactions and performing validation and authentication of ADS-B transactions by executing a consensus algorithm along with one or more other nodes,” and that the methods of the invention can be carried out using various processing elements.)
“wherein an entry for a flight of an aircraft in the tamper-resistant distributed public ledger includes an aircraft identifier of the aircraft, a flight path for the flight, and a hash value to enable validation of the entry.” (See at least Subramanian ¶¶ 9 and 46, which discloses that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.” These sections also disclose that the ledger contains several ADS-B transactions, where each ADS-B transaction contains “the aircraft address or ID” and a “previous hash code.”)
“receiving, by the processor, an ADS-B message indicating an identifier of a first aircraft and indicating a position of the first aircraft.” (See at least Subramanian ¶¶ 9 and 46: “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.” These paragraphs also disclose that the ADS-B messages can contain “the aircraft address or ID.”)
The following limitations are not specifically disclosed by Subramanian, but are taught by Carraway:
“accessing, by the processor, the tamper-resistant distributed public ledger to determine whether the identifier of the first aircraft corresponds to the aircraft identifier of a particular entry in the tamper-resistant distributed public ledger.” (See at least Carraway ¶ 56: “The data that is included in a block may include keys associated with a UAV and base stations. The blockchain module 412 may use the keys to verify the identity of the UAV and the base stations, respectively, and to authorize the UAV and/or the base stations to access the distributed ledger, and add blocks to the distributed ledger.”)
“conditioned upon a determination that the identifier of the first aircraft corresponds to the aircraft identifier of the particular entry and that the particular entry is authentic based on the hash value of the particular entry, comparing, by the processor, the position to the flight path indicated by the particular entry.” (See at least Carraway ¶¶ 15 and 31-32: “Upon receiving the initial block 124 (i.e., telemetry 122) from the UAV 102, the tracking server 106 validates the block 124 and adds the block 124 to the blockchain. In one aspect, the initial block 124 can include data that is signed with the UAV's private key, which is then run through a hash function. The tracking server 106 may use the UAV's public key to verify whether the signature is valid (i.e., signed by the UAV that is the owner of the private key)… Additionally, the blockchain module may use the keys associated with the UAV 102 and the base stations 116-120 to verify the identity of the UAV 102 and the base stations 116-120, respectively, and to authorize the UAV 102 and/or the base stations 116-120 to access the distributed ledger, and to add blocks to the distributed ledger. Upon validating and adding the initial block 124, the tracking server 106 transmits a success notification to the UAV 102 to initiate the execution of the flight plan.” Further, “the tracking server is configured to receive, from the UAV, telemetry (i.e., one or more blocks) to track and record the progress of the UAV's flight plan on the blockchain. In this way, the blockchain structure may be used to verify the progress of the UAV via the uploaded flight plan and detect any deviations from flight plans.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian by verifying the identity of the UAV and comparing the progress of the UAV to the intended flight plan as taught by Carraway, because “civilian UAVs are under-regulated. As a result, civilian UAVs pose risks for hacking and may be susceptible to cyber-attacks. As technology evolves and UAVs become increasingly available, UAV-led cyber-attacks may become more common.” (See at least Carraway ¶ 1.) The modification of Carraway makes it possible that “if one or more blocks are invalid (e.g., the UAV flies over a base station that is not included in a leg of a flight path), the tracking server may trigger one or more failure protocols. For example, the failure protocols can include directing the UAV to land, sending the UAV to a target location (e.g., GPS coordinates), and/or so forth.” (See at least Carraway ¶ 18.)
The following limitations are not specifically disclosed by Subramanian in combination with Carraway, but are taught by Shabtai:
“selecting, by the processor, a characteristic of an icon corresponding to the first aircraft based on a determination whether the position corresponds to the flight path.” (See at least Shabtai ¶¶ 2, 107, 109, and FIG. 10, which disclose displaying an icon, where “the color of the icon indicates the anomaly level,” and where anomalies are defined as “deviations from the legitimate flight path.” The “color of the icon” reads on the “characteristic of an icon” recited in the claim limitation.)
“and displaying, on a display device and based on the characteristic, the icon at a location corresponding to the position.” (See at least Shabtai ¶ 109 and FIG. 10, which disclose displaying the icons, where each “icon indicates the location of the aircraft.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Carraway by displaying an icon that indicates an aircraft’s position and whether it corresponds to its expected flight path as taught by Shabtai, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least Shabtai ¶ 109.)
Although Subramanian discloses “receiving, by a processor from a system, a tamper-resistant distributed public ledger of authenticated flight plan data,” the combination of Subramanian, Carraway, and Shabtai does not specifically disclose receiving flight plan data from a system “wherein the first aircraft is distinct from the system.” However, Wolford does teach this limitation. (See at least Wolford col. 8 ll. 19-58 and FIG. 1A reference character 131, which disclose a communication system 131 which is part of a ground control station, where “the communication system 131 may be configured for sending and receiving FMS flight plan data, aircraft information, and autopilot commands between a device of the ground control station 130 (e.g., a ground-based FMS (e.g., FMS 135) or computing device 133) and a device of the air control station 170 (e.g., an aerial-based FMS (e.g., FMS 175) or computing device 172).” Note that the examiner interprets the aircraft being distinct from the system as specifying that the system which transmits the flight plan data is located outside of the aircraft.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Carraway and Shabtai by receiving flight plan data from a system distinct from the aircraft (such as from a ground control station) as taught by Wolford, because this modification is considered to be a simple substitution of one known element (receiving flight plan data from a system distinct from the aircraft) for another (receiving flight plan data from a system that is part of the aircraft) to obtain predictable results.
	Regarding claim 5:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “method of claim 1,” and Shabtai further discloses “wherein the position corresponds to the flight path based on the position being within a threshold distance of an expected position along the flight path.” (See at least Shabtai ¶¶ 2, 76-82, 86-87, and 104, which disclose the identification of “deviations from the legitimate flight path (i.e., anomalies)” based on a set “threshold value for an anomalous window.” The system uses four points along each flight path during the analysis to determine whether the information received in the messages could be legitimate.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Carraway and Wolford by setting a threshold value for determining whether a reported flight path deviated from the legitimate flight path as taught by Shabtai, because this provides a way that “aircraft can autonomously evaluate received ADS-B messages and identify deviations from the legitimate flight path (i.e., anomalies)” which could be representative of “spoofed or manipulated ADS-B messages sent by an attacker or compromised airplane.” (See at least Shabtai ¶ 2.)
	Regarding claim 7:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “method of claim 1,” and Shabtai further discloses “wherein the characteristic comprises a color, a border, a shading, a size, a shape, or a combination thereof, of the icon.” (See at least Shabtai ¶¶ 107-109, which disclose that “the color of the icon indicates the anomaly level.”)
Note that under the broadest reasonable interpretation (BRI) of claim 7, consistent with the specification, the characteristic comprising “a color, a border, a shading, a size, a shape, or a combination thereof, of the icon” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “a color” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Carraway and Wolford by choosing a certain color for the icon based on the anomaly level as taught by Shabtai, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information regarding the anomaly level. (See at least Shabtai ¶ 109.)
Regarding claim 8:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “method of claim 1,” and Subramanian further discloses “wherein entries in the tamper-resistant distributed public ledger are not encrypted.” (See at least Subramanian ¶¶ 43-46, which disclose that although it is an option to encrypt the ledger’s blocks of ADS-B message transactions, the disclosed system does not require them to be encrypted.)
Regarding claim 9:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “method of claim 1,” and Subramanian further discloses “wherein each entry in the tamper-resistant distributed public ledger includes flight plan data for one or more aircraft...” (See at least Subramanian ¶¶ 9-18 and FIG. 2, which disclose that the ledger contains blocks of ADS-B transactions, “each block comprising a set of states and other information pertaining to one of the other nodes in the network.” The “nodes” read on the “one or more aircraft,” and the “set of states and other information” pertaining to these nodes reads on the “flight plan data” recited in the claim limitation.)
Subramanian in combination with Carraway does not specifically disclose “wherein each entry… includes flight plan data for one or more aircraft during a particular time period.” However, Shabtai does teach this limitation. (See at least Carraway ¶ 47 and FIG. 3 reproduced below: “FIG. 3 illustrates an example scheduling diagram for tracking a UAV traveling on flight path A. For example, the bottom row shows that the UAV uploads an initial block at the start of the flight plan at the first base station at time period 1. Subsequently, during time period 2, the UAV uploads the leg 1 block to indicate arrival at the second base station at time period 2. During time period 3, the UAV uploads the leg 2 block to indicate arrival at the third base station. Finally, during time period 4, the UAV uploads the leg 3A block to indicate arrival at the fourth base station.”)

    PNG
    media_image1.png
    645
    534
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Shabtai and Wolford by having the entries correspond to certain time periods of the flight plan as taught by Carraway, because this scheduling modification helps in tracking the UAV as it travels according to its flight plan. (See at least Carraway ¶ 47.)
Regarding claim 10:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “method of claim 9,” and Carraway further discloses “wherein the entry for the flight of the aircraft further includes a point of arrival, a point of departure, or both.” (See at least Carraway ¶¶ 32-33: When adding blocks to a distributed ledger, “If the first base station 116 is the starting point, the initial block 124 may indicate that the UAV 102 departed from the first base station 116. If the starting point is another location other than the first base station 116, the initial block 124 may indicate that the UAV 102 departed from the known starting point and a subsequent block may indicate that the UAV 102 arrived at the first base station 116 before flying over the first leg 130 of the flight plan.” This reads on the entry including a point of departure as claimed.)
Note that under the broadest reasonable interpretation (BRI) of claim 10, consistent with the specification, “wherein the entry for the flight of the aircraft further includes a point of arrival, a point of departure, or both” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “point of departure” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Shabtai and Wolford by including the starting point on the block entry as taught by Carraway, because “civilian UAVs are under-regulated. As a result, civilian UAVs pose risks for hacking and may be susceptible to cyber-attacks. As technology evolves and UAVs become increasingly available, UAV-led cyber-attacks may become more common.” Further, “the blockchain structure may be used to verify the progress of the UAV via the uploaded flight plan and detect any deviations from flight plans.” (See at least Carraway ¶¶ 1 and 15.)
Regarding claim 11:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “method of claim 9,” and Subramanian further discloses “wherein the hash value corresponds to the entry, to a previous entry in the tamper-resistant distributed public ledger, or both.” (See at least Subramanian ¶¶ 46-47, which disclose that the ledger is comprised of a string of ADS-B messages, where each ADS-B message contains a “previous hash code,” and that the receiver “verifies the message using the proof and previous hash.”)
Note that under the broadest reasonable interpretation (BRI) of claim 11, consistent with the specification, “wherein the hash value corresponds to the entry, to a previous entry in the tamper-resistant distributed public ledger, or both” is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “previous entry in the tamper-resistant distributed public ledger” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 12:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “method of claim 1,” and Subramanian further discloses “wherein entries in the tamper-resistant distributed public ledger are generated by a flight management system conditioned upon an authentication of corresponding flight plan data by the flight management system.” (See at least Subramanian ¶¶ 9-18 and FIG. 2, which disclose that the system broadcasts “a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions” to the nodes as part of the process of validating and authenticating the information on the ledger.)
	Regarding claim 13:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “method of claim 12,” and Subramanian further discloses “wherein the flight management system maintains the tamper-resistant distributed public ledger in accordance with an entry adding scheme.” (See at least Subramanian ¶¶ 9-18 and FIG. 2, which disclose that the system has a specific process of broadcasting the ledger to nodes so that each block can be validated and authenticated before it is added to the ledger.)
	Regarding claim 14:
		Subramanian discloses the following limitations:
“An apparatus for verifying aircraft position information based on automatic dependent surveillance broadcast (ADS-B) messages.” (See at least Subramanian ¶¶ 9-18 and FIG. 2, which disclose that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.” These sections then disclose a system that implements a process of “receiving a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions” and validating and authenticating the information on the ledger.)
“the apparatus comprising: an interface configured to receive a tamper-resistant distributed public ledger of authenticated flight plan data from a system.” (See at least Subramanian ¶¶ 9 and 37, which disclose that each aircraft in a communication network can “receive or transmit whole or part of a distributed ledger containing ADS-B transactions and performing validation and authentication of ADS-B transactions by executing a consensus algorithm along with one or more other nodes.”)
“wherein an entry for a flight of an aircraft in the tamper-resistant distributed public ledger includes an aircraft identifier of the aircraft, a flight path for the flight, and a hash value to enable validation of the entry.” (See at least Subramanian ¶¶ 9 and 46, which discloses that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.” These sections also disclose that the ledger contains several ADS-B transactions, where each ADS-B transaction contains “the aircraft address or ID” and a “previous hash code.”)
“a receiver configured to receive an ADS-B message indicating an identifier of a first aircraft and indicating a position of the first aircraft.” (See at least Subramanian ¶¶ 9 and 46: “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.” These paragraphs also disclose that the ADS-B messages can contain “the aircraft address or ID.”)
The following limitations are not specifically disclosed by Subramanian, but are taught by Carraway:
“a processor coupled to the receiver and configured to: access the tamper-resistant distributed public ledger to determine whether the identifier of the first aircraft corresponds to the aircraft identifier of a particular entry in the tamper-resistant distributed public ledger.” (See at least Carraway ¶¶ 54-56: “The data that is included in a block may include keys associated with a UAV and base stations. The blockchain module 412 may use the keys to verify the identity of the UAV and the base stations, respectively, and to authorize the UAV and/or the base stations to access the distributed ledger, and add blocks to the distributed ledger.” Further, “The processors 404 and the memory 408 of the computing devices 400 may implement an operating system 410, blockchain module 412, flight plan 414, failure protocol 416, and telemetry 122.”)
“conditioned upon a determination that the identifier of the first aircraft corresponds to the aircraft identifier of the particular entry and that the particular entry is authentic based on the hash value of the particular entry, compare the position to a flight path indicated by the particular entry.” (See at least Carraway ¶¶ 15 and 31-32: “Upon receiving the initial block 124 (i.e., telemetry 122) from the UAV 102, the tracking server 106 validates the block 124 and adds the block 124 to the blockchain. In one aspect, the initial block 124 can include data that is signed with the UAV's private key, which is then run through a hash function. The tracking server 106 may use the UAV's public key to verify whether the signature is valid (i.e., signed by the UAV that is the owner of the private key)… Additionally, the blockchain module may use the keys associated with the UAV 102 and the base stations 116-120 to verify the identity of the UAV 102 and the base stations 116-120, respectively, and to authorize the UAV 102 and/or the base stations 116-120 to access the distributed ledger, and to add blocks to the distributed ledger. Upon validating and adding the initial block 124, the tracking server 106 transmits a success notification to the UAV 102 to initiate the execution of the flight plan.” Further, “the tracking server is configured to receive, from the UAV, telemetry (i.e., one or more blocks) to track and record the progress of the UAV's flight plan on the blockchain. In this way, the blockchain structure may be used to verify the progress of the UAV via the uploaded flight plan and detect any deviations from flight plans.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation system disclosed by Subramanian by verifying the identity of the UAV and comparing the progress of the UAV to the intended flight plan as taught by Carraway, because “civilian UAVs are under-regulated. As a result, civilian UAVs pose risks for hacking and may be susceptible to cyber-attacks. As technology evolves and UAVs become increasingly available, UAV-led cyber-attacks may become more common.” (See at least Carraway ¶ 1.) The modification of Carraway makes it possible that “if one or more blocks are invalid (e.g., the UAV flies over a base station that is not included in a leg of a flight path), the tracking server may trigger one or more failure protocols. For example, the failure protocols can include directing the UAV to land, sending the UAV to a target location (e.g., GPS coordinates), and/or so forth.” (See at least Carraway ¶ 18.)
The following limitations are not specifically disclosed by Subramanian in combination with Carraway, but are taught by Shabtai:
“and select a characteristic of an icon corresponding to the first aircraft based on a determination whether the position corresponds to the flight path.” (See at least Shabtai ¶¶ 2, 107, 109, and FIG. 10, which disclose displaying an icon, where “the color of the icon indicates the anomaly level,” and where anomalies are defined as “deviations from the legitimate flight path.” The “color of the icon” reads on the “characteristic of an icon” recited in the claim limitation.)
“and a display device coupled to the processor and configured to display the icon based on the characteristic and at a location corresponding to the position.” (See at least Shabtai ¶ 109 and FIG. 10, which disclose displaying the icons, where each “icon indicates the location of the aircraft.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Carraway by displaying an icon that indicates an aircraft’s position and whether it corresponds to its expected flight path as taught by Shabtai, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least Shabtai ¶ 109.)
Although Subramanian discloses “the apparatus comprising: an interface configured to receive a tamper-resistant distributed public ledger of authenticated flight plan data from a system,” the combination of Subramanian, Carraway, and Shabtai does not specifically disclose receiving flight plan data from a system “wherein the first aircraft is distinct from the system.” However, Wolford does teach this limitation. (See at least Wolford col. 8 ll. 19-58 and FIG. 1A reference character 131, which disclose a communication system 131 which is part of a ground control station, where “the communication system 131 may be configured for sending and receiving FMS flight plan data, aircraft information, and autopilot commands between a device of the ground control station 130 (e.g., a ground-based FMS (e.g., FMS 135) or computing device 133) and a device of the air control station 170 (e.g., an aerial-based FMS (e.g., FMS 175) or computing device 172).” Note that the examiner interprets the aircraft being distinct from the system as specifying that the system which transmits the flight plan data is located outside of the aircraft.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation system disclosed by Subramanian in combination with Carraway and Shabtai by receiving flight plan data from a system distinct from the aircraft (such as from a ground control station) as taught by Wolford, because this modification is considered to be a simple substitution of one known element (receiving flight plan data from a system distinct from the aircraft) for another (receiving flight plan data from a system that is part of the aircraft) to obtain predictable results.
	Regarding claim 16:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “apparatus of claim 14,” and Subramanian further discloses “a memory configured to store at least a portion of the tamper-resistant distributed public ledger.” (See at least Subramanian ¶ 45, which discloses that the processing elements include storage or memory since they have to store at least a portion of the distributed ledger as part of the authentication process.)
	Regarding claim 17:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “apparatus of claim 14,” and Subramanian in combination with Shabtai further discloses “wherein the receiver, the processor, and the display device are integrated within a second aircraft.” (See at least Subramanian ¶¶ 9-18, which disclose that the validation and authentication process can happen among a plurality of nodes, and that each aircraft can be considered a node. Each node receives “a whole or part of the distributed ledger containing one or more blocks of the ADS-B transactions” and implements “a consensus algorithm to validate and authenticate the updated local copy of the distributed ledger.” Although Subramanian does not specifically disclose that the system includes a display device, Shabtai does disclose this portion of the claim limitation. See at least Shabtai ¶¶ 107, 109, and FIG. 10, which disclose a device capable of displaying icons that convey information about the ADS-B messages.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation system disclosed by Subramanian in combination with Carraway and Wolford by including a device capable of displaying an icon that indicates an aircraft’s position and whether it corresponds to its expected flight path as taught by Shabtai, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least Shabtai ¶ 109.)
	Regarding claim 18:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “apparatus of claim 14,” and Subramanian in combination with Shabtai further discloses “wherein the receiver, the processor, and the display device are integrated within or coupled to an air traffic control station.” (See at least Subramanian ¶¶ 9-18, which disclose that the validation and authentication process can happen among a plurality of nodes, and that a “node can also be a ground based server, IoT device, embedded computer or chip or a cloud based server that is modified to take part in the validation process.” “The solution guarantees high throughput of validated transactions into a distributed, open (or closed) ledger that can be implemented efficiently in ADS-B devices as well as ground stations.” A “ground station” would read on the “air traffic control station” recited in the claim limitation. Although Subramanian does not specifically disclose that the system includes a display device, Shabtai does disclose this portion of the claim limitation. See at least Shabtai ¶¶ 107, 109, and FIG. 10, which disclose a device capable of displaying icons that convey information about the ADS-B messages.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation system disclosed by Subramanian in combination with Carraway and Wolford by including a device capable of displaying an icon that indicates an aircraft’s position and whether it corresponds to its expected flight path as taught by Shabtai, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least Shabtai ¶ 109.)
	Regarding claim 19:
		Subramanian discloses the following limitations:
“A computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations.” (See at least Subramanian ¶¶ 21-27, 39, and 45, which disclose the use of a “a non-transitory machine-readable medium storing a non-transitory, tangible computer program product comprising computer program code which when executed causes a validation module in at least one node of a network to perform operations.”)
“receiving a tamper-resistant distributed public ledger of authenticated flight plan data from a system.” (See at least Subramanian ¶¶ 9 and 37, which disclose that each aircraft in a communication network can “receive or transmit whole or part of a distributed ledger containing ADS-B transactions and performing validation and authentication of ADS-B transactions by executing a consensus algorithm along with one or more other nodes.”)
“wherein an entry for a flight of an aircraft in the tamper-resistant distributed public ledger includes an aircraft identifier of the aircraft, a flight path for the flight, and a hash value to enable validation of the entry.” (See at least Subramanian ¶¶ 9 and 46, which discloses that “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.” These sections also disclose that the ledger contains several ADS-B transactions, where each ADS-B transaction contains “the aircraft address or ID” and a “previous hash code.”)
“receiving an automatic dependent surveillance broadcast (ADS-B) message indicating an identifier of a first aircraft and indicating a position of the first aircraft.” (See at least Subramanian ¶¶ 9 and 46: “Automatic Dependent Surveillance Broadcast (ADS-B) systems on-board aircraft can broadcast satellite based aircraft position and flight identification periodically.” These paragraphs also disclose that the ADS-B messages can contain “the aircraft address or ID.”)
The following limitations are not specifically disclosed by Subramanian, but are taught by Carraway:
“accessing the tamper-resistant distributed public ledger to determine whether the identifier of the first aircraft corresponds to the aircraft identifier of a particular entry in the tamper-resistant distributed public ledger.” (See at least Carraway ¶ 56: “The data that is included in a block may include keys associated with a UAV and base stations. The blockchain module 412 may use the keys to verify the identity of the UAV and the base stations, respectively, and to authorize the UAV and/or the base stations to access the distributed ledger, and add blocks to the distributed ledger.”)
“conditioned upon a determination that the identifier of the first aircraft corresponds to the aircraft identifier of the particular entry and that the particular entry is authentic based on the hash value of the particular entry, comparing the position to a flight path indicated by the flight plan data.” (See at least Carraway ¶¶ 15 and 31-32: “Upon receiving the initial block 124 (i.e., telemetry 122) from the UAV 102, the tracking server 106 validates the block 124 and adds the block 124 to the blockchain. In one aspect, the initial block 124 can include data that is signed with the UAV's private key, which is then run through a hash function. The tracking server 106 may use the UAV's public key to verify whether the signature is valid (i.e., signed by the UAV that is the owner of the private key)… Additionally, the blockchain module may use the keys associated with the UAV 102 and the base stations 116-120 to verify the identity of the UAV 102 and the base stations 116-120, respectively, and to authorize the UAV 102 and/or the base stations 116-120 to access the distributed ledger, and to add blocks to the distributed ledger. Upon validating and adding the initial block 124, the tracking server 106 transmits a success notification to the UAV 102 to initiate the execution of the flight plan.” Further, “the tracking server is configured to receive, from the UAV, telemetry (i.e., one or more blocks) to track and record the progress of the UAV's flight plan on the blockchain. In this way, the blockchain structure may be used to verify the progress of the UAV via the uploaded flight plan and detect any deviations from flight plans.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation system disclosed by Subramanian by verifying the identity of the UAV and comparing the progress of the UAV to the intended flight plan as taught by Carraway, because “civilian UAVs are under-regulated. As a result, civilian UAVs pose risks for hacking and may be susceptible to cyber-attacks. As technology evolves and UAVs become increasingly available, UAV-led cyber-attacks may become more common.” (See at least Carraway ¶ 1.) The modification of Carraway makes it possible that “if one or more blocks are invalid (e.g., the UAV flies over a base station that is not included in a leg of a flight path), the tracking server may trigger one or more failure protocols. For example, the failure protocols can include directing the UAV to land, sending the UAV to a target location (e.g., GPS coordinates), and/or so forth.” (See at least Carraway ¶ 18.)
The following limitations are not specifically disclosed by Subramanian in combination with Carraway, but are taught by Shabtai:
 “selecting a characteristic of an icon corresponding to the first aircraft based on a determination whether the position corresponds to the flight path.” (See at least Shabtai ¶¶ 2, 107, 109, and FIG. 10, which disclose displaying an icon, where “the color of the icon indicates the anomaly level,” and where anomalies are defined as “deviations from the legitimate flight path.” The “color of the icon” reads on the “characteristic of an icon” recited in the claim limitation.)
“and initiating display, on a display device and based on the characteristic, of the icon at a location corresponding to the position.” (See at least Shabtai ¶ 109 and FIG. 10, which disclose displaying the icons, where each “icon indicates the location of the aircraft.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation system disclosed by Subramanian in combination with Carraway by displaying an icon that indicates an aircraft’s position and whether it corresponds to its expected flight path as taught by Shabtai, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight” to easily convey information such as the flight altitude and the anomaly level. (See at least Shabtai ¶ 109.)
Although Subramanian discloses “receiving a tamper-resistant public ledger of authenticated flight plan data from a system,” the combination of Subramanian, Carraway, and Shabtai does not specifically disclose receiving flight plan data from a system “wherein the first aircraft is distinct from the system.” However, Wolford does teach this limitation. (See at least Wolford col. 8 ll. 19-58 and FIG. 1A reference character 131, which disclose a communication system 131 which is part of a ground control station, where “the communication system 131 may be configured for sending and receiving FMS flight plan data, aircraft information, and autopilot commands between a device of the ground control station 130 (e.g., a ground-based FMS (e.g., FMS 135) or computing device 133) and a device of the air control station 170 (e.g., an aerial-based FMS (e.g., FMS 175) or computing device 172).” Note that the examiner interprets the aircraft being distinct from the system as specifying that the system which transmits the flight plan data is located outside of the aircraft.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation system disclosed by Subramanian in combination with Carraway and Shabtai by receiving flight plan data from a system distinct from the aircraft (such as from a ground control station) as taught by Wolford, because this modification is considered to be a simple substitution of one known element (receiving flight plan data from a system distinct from the aircraft) for another (receiving flight plan data from a system that is part of the aircraft) to obtain predictable results.
	Regarding claim 20:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “computer-readable storage device of claim 19,” and Carraway further discloses “wherein the authenticated flight plan data corresponds to a particular geographic region.” (See at least Carraway ¶ 39: “a block may only be permitted to be added to the distributed ledger when required information is supplied and programmatically verified. The required information may vary depending upon the flight plan. For example, the required information may vary depending upon geographical location, distance, duration of the flight, type of the UAV, and/or so forth.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation system disclosed by Subramanian in combination with Shabtai and Wolford by authenticating the flight plan data based on the geographical location as taught by Carraway, because “the various legs of a UAV's flight path may correspond to the geolocations of base stations.” (See at least Carraway ¶ 13.)
Shabtai also discloses “wherein the authenticated flight plan data corresponds to a particular geographic region.” (See at least Shabtai ¶¶ 49 and 58, which disclose “analyzing the geographic image of airplanes in a specific geolocation and analyzing the airplanes behavior in that area for example: the average altitude, the proximity between planes, etc.” The “specific geolocation” reads on the “particular geographic region” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation system disclosed by Subramanian in combination with Carraway and Wolford by collecting data from aircraft in a certain geolocation as taught by Shabtai, because this allows a model to be created that compares the aircraft data with each other in order to “detect anomalous reports.” (See at least Shabtai ¶ 49.)
Claims 2-4, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian in combination with Carraway, Shabtai and Wolford as applied to claims 1 and 14 above, and further in view of Horvath et al. (US 6,469,660 B1), hereinafter Horvath.
Regarding claim 2:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “method of claim 1,” and Shabtai further discloses “a determination that the position fails to correspond to the flight path or that the authenticated flight plan data is not stored in the tamper-resistant distributed public ledger.” (See at least Shabtai ¶ 2, which discloses a method in which “aircraft can autonomously evaluate received ADS-B messages and identify deviations from the legitimate flight path (i.e., anomalies).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Carraway and Wolford by identifying “deviations from the legitimate flight path (i.e., anomalies)” as taught by Shabtai, because these anomalies could be representative of “spoofed or manipulated ADS-B messages sent by an attacker or compromised airplane.” (See at least Shabtai ¶ 2.)
Subramanian in combination with Carraway, Shabtai, and Wolford does not specifically disclose that “conditioned upon a determination that the position fails to correspond to the flight path or that the authenticated flight plan data is not stored in the tamper-resistant distributed public ledger, transmitting a message to a flight management system to confirm the position of the first aircraft.” However, Horvath does teach this limitation. (See at least Horvath col. 2 ll. 42-49 and col. 5 l. 51-col. 6 l. 3, which disclose that “when target integrity degrades, an audible alert such as ‘Target Degrade’ may be sounded to alert the user (in addition to and associated with the change in the shape of the target icon from a chevron to a bullet). Similarly, in a related aspect of the invention, a change of target icon may also be accompanied by a text message on the screen. For example, when target integrity degrades, a text message such as ‘Target Degrade’ or ‘TGT Degrade’ may be displayed to alert the user,” where the “integrity includes both an accuracy aspect and a timeliness aspect.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Carraway, Shabtai, and Wolford by sending an alert message when there is a loss of accuracy when tracking the aircraft position as taught by Horvath, because Horvath discloses that “Data signal quality can improve or degrade due to satellite positions, sensor positioning, or sporadic signal reception. In some instances, the integrity of the ownship's position data may degrade, thereby affecting the ability of onboard applications to accurately monitor the traffic situation. Thus, there is a need to raise the awareness of pilots and other users of air traffic monitoring data to the integrity of the data supporting a target being displayed. There is a related need to raise the awareness of pilots to changes in data integrity.” (See at least Horvath col. 2 ll. 12-24.)
	Regarding claim 3:
Subramanian in combination with Carraway, Shabtai, Wolford, and Horvath discloses the “method of claim 2,” and Horvath further discloses “in response to receipt of a message confirming the position of the first aircraft, modifying the characteristic of the icon.” (See at least Horvath col. 3 ll. 33-56 and col. 5 l. 41-col. 6 l. 3, which disclose “displaying changes in the icon displayed which are intended to communicate changes in signal integrity.” For example, “the re-acquisition or improvement of a target signal is sensed by the inventive system. In one embodiment of the inventive system, the target icon changes if target data integrity improves and has not degraded for a period of three seconds.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Carraway, Shabtai, and Wolford by modifying the icon in response to a change in signal integrity as taught by Horvath, because “Changing the target icon alerts the flight crew to changes in data integrity,” and “For safe flight, pilots need information about the flight path and the environment in which his or her own ship is flying.” (See at least Horvath col. 1 ll. 22-32 and col. 5 l. 41-col. 6 l. 3.)
Regarding claim 4:
Subramanian in combination with Carraway, Shabtai, Wolford, and Horvath discloses the “method of claim 2,” and Horvath further discloses “in response to receipt of a message indicating that the first aircraft does not exist or that the position is incorrect, removing the icon.” (See at least Horvath col. 6 ll. 6-44, which disclose that “the target icon is typically removed from the display when a target signal is lost.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Carraway, Shabtai, and Wolford by removing the icon if the target signal is lost as taught by Horvath, because “Changing the target icon alerts the flight crew to changes in data integrity,” and “For safe flight, pilots need information about the flight path and the environment in which his or her own ship is flying.” (See at least Horvath col. 1 ll. 22-32 and col. 5 l. 41-col. 6 l. 3.)
Regarding claim 6:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “method of claim 1,” and Shabtai further discloses “wherein each icon of the plurality of icons has a corresponding characteristic selected based on a corresponding determination of whether a corresponding position corresponds to a corresponding flight path.” (See at least Shabtai ¶¶ 2, 107, 109, and FIG. 10, which disclose displaying icons, where “the color of the icon indicates the anomaly level,” and where anomalies are defined as “deviations from the legitimate flight path.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Carraway and Wolford by displaying with icons with characteristics corresponding to whether each aircraft deviates from its flight path as taught by Shabtai, because this allows the system to provide a “visualization of the analysis of ADS-B messages for a selected flight to easily convey information such as the anomaly level,” which helps with the “detection of spoofed or manipulated ADS-B messages sent by an attacker or compromised airplane.” (See at least Shabtai ¶¶ 2 and 109.)
Further, Wolford discloses “wherein an aircraft cockpit of a second aircraft comprises the display device.” (See at least Wolford col. 9 ll. 41-60 and FIGS. 1A-1B, which disclose that an “air control station 170 includes… at least one display 174.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Carraway and Shabtai by including the display device within the cockpit of another aircraft as taught by Wolford, because this modification is considered to be a simple substitution of one known element for another to obtain predictable results.
Subramanian in combination with Carraway, Shabtai, and Wolford does not specifically disclose “wherein the display device displays a plurality of icons corresponding to a plurality of flights in an airspace around the second aircraft.” However, Horvath does teach this limitation. (See at least Horvath col. 3 ll. 33-44, which disclose that “High-integrity targets are depicted on the cockpit display using a certain icon, while low-integrity targets are depicted using a different icon,” where “A target in this context is defined as traffic that is nearby the ownship and may be of interest to the user.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation method disclosed by Subramanian in combination with Carraway, Shabtai, and Wolford by displaying icons corresponding to the traffic in the vicinity of the aircraft as taught by Horvath, because Horvath discloses that “For safe flight, pilots need information about the flight path and the environment in which his or her own ship is flying.” (See at least Horvath col. 1 ll. 22-32.)
Regarding claim 15:
Subramanian in combination with Carraway, Shabtai, and Wolford discloses the “apparatus of claim 14,” and Shabtai further discloses “a determination that the position fails to correspond to the flight path or that the authenticated flight plan data is not stored in the tamper-resistant distributed public ledger.” (See at least Shabtai ¶ 2, which discloses a method in which “aircraft can autonomously evaluate received ADS-B messages and identify deviations from the legitimate flight path (i.e., anomalies).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation system disclosed by Subramanian in combination with Carraway and Wolford by identifying “deviations from the legitimate flight path (i.e., anomalies)” as taught by Shabtai, because these anomalies could be representative of “spoofed or manipulated ADS-B messages sent by an attacker or compromised airplane.” (See at least Shabtai ¶ 2.)
Subramanian in combination with Carraway, Shabtai, and Wolford does not specifically disclose “a transmitter configured to, conditioned on a determination that the position fails to correspond to the flight path or that the authenticated flight plan data is not stored in the tamper-resistant distributed public ledger, transmit a message to a flight management system to confirm the position of the first aircraft.” However, Horvath does teach this limitation. (See at least Horvath col. 2 ll. 42-49 and col. 5 l. 51-col. 6 l. 3, which disclose that “when target integrity degrades, an audible alert such as ‘Target Degrade’ may be sounded to alert the user (in addition to and associated with the change in the shape of the target icon from a chevron to a bullet). Similarly, in a related aspect of the invention, a change of target icon may also be accompanied by a text message on the screen. For example, when target integrity degrades, a text message such as ‘Target Degrade’ or ‘TGT Degrade’ may be displayed to alert the user,” where the “integrity includes both an accuracy aspect and a timeliness aspect.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the validation system disclosed by Subramanian in combination with Carraway, Shabtai, and Wolford by sending an alert message when there is a loss of accuracy when tracking the aircraft position as taught by Horvath, because Horvath discloses that “Data signal quality can improve or degrade due to satellite positions, sensor positioning, or sporadic signal reception. In some instances, the integrity of the ownship's position data may degrade, thereby affecting the ability of onboard applications to accurately monitor the traffic situation. Thus, there is a need to raise the awareness of pilots and other users of air traffic monitoring data to the integrity of the data supporting a target being displayed. There is a related need to raise the awareness of pilots to changes in data integrity.” (See at least Horvath col. 2 ll. 12-24.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662